Citation Nr: 0514814	
Decision Date: 06/01/05    Archive Date: 06/15/05

DOCKET NO.  99-12 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

G. Zills, Counsel






INTRODUCTION

The veteran served on active duty in the Army from July 1942 
to January 1946, from August 1950 to August 1952, and from 
July 1967 to September 1969.

This case comes before the Board of Veterans' Appeals (Board) 
from a June 1998 RO decision which, in pertinent part, denied 
service connection for PTSD.  In his May 1999 substantive 
appeal, the veteran requested a hearing.  However, in written 
communication dated in August 1999, he indicated his desire 
that his hearing request be cancelled.


FINDING OF FACT

During service the veteran engaged in combat with the enemy, 
and he currently has an acceptable medical diagnosis of PTSD 
related to a combat stressor.  


CONCLUSION OF LAW

Claimed PTSD was incurred in active service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters-The Veterans Claims Assistance Act of 
2000

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 
5106, 5107, 5126 (West 2002), eliminated the requirement for 
a well-grounded claim, enhanced VA's duty to assist a 
claimant in developing facts pertinent to his claim, and 
expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

Review of the claims folder reveals compliance with both the 
notice and assistance requirements of the VCAA.  In an April 
2002 letter, the RO explained the requirements for 
establishing service connection, explained that it would 
obtain VA records, as well as records from private 
physicians, other agencies, or employment records, if the 
veteran provided sufficient information to request them, and 
explained what information or evidence was needed from the 
veteran.  In addition, the September 2002 supplemental 
statement of the case included the text of the applicable 
notice and assistance regulations.  The RO has also properly 
pursued obtaining all evidence described by the veteran.  
Given the favorable disposition of the claim, any defect in 
notice or assistance would not result in any prejudice to the 
veteran.  Accordingly, the Board finds that the duties of 
notice and assistance with respect to this claim have been 
met.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II.  Service connection for PTSD

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
  
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f).

The evidence shows that the Army veteran had combat service 
in Korea during which he was wounded in action.  Among his 
decorations are the Purple Heart Medal and a Bronze Star.  In 
short, the veteran is a combat veteran and his claimed 
stressors from combat are found to be proven.

Service connection for PTSD also requires an acceptable 
medical diagnosis of the disorder and medical evidence 
linking the condition to a service stressor.  Service medical 
records do not show a psychiatric disorder.  A VA examination 
given in February 1998 diagnosed anxiety disorder not 
otherwise specified, but found that the diagnostic criteria 
for PTSD were not met.  On the other hand, a private 
psychiatric evaluation given in August 1999 diagnosed PTSD, 
and PTSD has been diagnosed in various VA outpatient 
treatment records from 2000 to 2002.

Because of the differing opinions in the VA and private 
medical evidence as to whether the veteran currently has 
PTSD, in June 2004 the Board asked the Veteran's Health 
Administration to provide a specialist's opinion regarding 
whether the veteran has PTSD which was incurred in service.  
In May 2005, Dr. Gwen E. Fagala, a staff psychiatrist, 
provided a medical advisory opinion following review of the 
veteran's claims file.  Dr. Fagala opined that the evidence 
in the record supported a diagnosis of PTSD.  There was 
evidence that the veteran had suffered a combat-related 
traumatic event.  Specifically, the veteran's jeep ran over 
an enemy mine in September 1950.  The mine exploded and threw 
him into the air and he sustained injuries for which he later 
received a Purple Heart.  It was noted that his experiences 
in World War II and Vietnam, as well as witnessing his son-
in-law's death from combat-related injuries, had probably 
also contributed to his symptomatology.  Dr. Fagala noted 
that there was documentation of sufficient symptoms to 
fulfill the criteria for PTSD, and there was documentation 
that the disorder had been present for more than six months 
and had caused significant distress.  Thus, Dr. Fagala felt 
that the full diagnostic criteria for PTSD were met.  The 
Board accepts Dr. Fagala's assessment as a valid medical 
diagnosis of current PTSD which is linked to an in-service 
combat stressor.  

In sum, the medical evidence shows an acceptable diagnosis of 
current PTSD which is medically linked to a substantiated 
service stressor.  All elements for service connection for 
PTSD are established.  The Board concludes that PTSD was 
incurred in service, warranting service connection.
     

ORDER

Service connection for PTSD is granted.



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


